UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 96-618



In Re: MARLON BRAMWELL,

                                                            Petitioner.




        On Petition for Writ of Mandamus. (CR-91-429-A)


Submitted:   April 17, 1997                 Decided:   October 17, 1997

Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

Marlon Bramwell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marlon P. Bramwell has filed a petition for a writ of mandamus

seeking to compel a district court reporter to supply him with

missing pages of a transcript for which he has already paid. Be-

cause Bramwell now has the material he seeks, we deny his petition

as moot. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2